DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.

Response to Amendment
Claims 1, 11 and 21 have been amended. Claims 1-30 are currently pending.

Response to Arguments
Applicant’s arguments, filed on 03/02/2022, with respect to the rejection(s) of claim(s) 1, 11 and 21 under 35 USC 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of KIM ‘822 in view of Haggerty ‘642.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 11, 16, 21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al., US-20160036822-A1 (hereinafter “KIM ‘822”) in view of Haggerty et al., US-10635642-B1 (hereinafter “Haggerty ‘642”).
Per claim 1 (independent):
KIM ‘822 discloses: A method comprising: creating, by a processing device, a listing in a data exchange, wherein the listing comprises a data set hosted by a first cloud computing entity and wherein the data set can be shared with a second cloud computing entity associated with the data exchange; receiving a request associated with a customer account of the second cloud computing entity to access the data set of the listing hosted by the first cloud computing entity (FIG. 1, [0163], share data of different users stored in different cloud storages; [0164], share first user data stored in a first cloud storage 2000 (first cloud computing entity) or second user data stored in a second cloud storage 2000 (second cloud computing entity) between the first user and the second user (customer account); [0165], The relay server 1000 may request the first user data (shared) from the first cloud storage 2000; [0168], the first cloud storage 2000 may transmit the first user data requested by the relay server 1000 to the relay server 1000; [0169], the relay server 1000 may transmit the first user data (shared) to the second cloud storage 3000; FIG. 4, [0192], the first user may set, in the relay server 1000, the share (listing) between the first user and the second user with respect to Dropbox_user1_FOLDER2 
KIM ‘822 does not disclose but Haggerty ‘642 discloses: the data exchange allows user data to be shared by performing a transformation step that maps a source schema of the user data to a target schema of a shared data (FIG. 3, [Col. 10], ll. 8-21, Each data file (user data) may include at least one attribute … The attributes of the copy of the data file which involve modification (transformation step) to conform to data management conventions or the other formatting requirements (target schema) of the second cloud computing platform may be determined (330) … An attribute may involve modification if the attribute does not conform to the data management conventions or other formatting requirements of the cloud computing platform to which the data file is being replicated (i.e., copied).);
replicating, by the processing device, at least a subset of the data set of the listing from the first cloud computing entity to a provider account at the second cloud computing entity to be accessible by the customer account at the second cloud computing entity, wherein the second cloud computing entity is a different cloud computing platform from the first cloud computing entity (FIG. 1, [Col. 5], ll. 19-35, a number of cloud computing platforms 123, 125, and 127 (cloud computing entities). The data network 110 may be operable to facilitate the exchange of data between the respective cloud computing platforms 123, 125 and 127 … to provide data requests to a respective storage replicator component, such as 133, 135 or 137 (provider account); FIG. 4, [Col. 10], ll. 62 – [Col. 11], ll. 30, In the example process 400, the second storage replicator component (provider account of the second cloud computing entity) may perform functions such as receiving (i.e., replicating) the encrypted modified data file forwarded from the first cloud computing platform (410; first cloud computing entity) … After the encrypted modified copy of the data file is decrypted, the modified data file may be stored in a data storage (of the customer account) of the second respective cloud computing platform (440).).


Per claim 6 (dependent on claim 1):
KIM ‘822 in view of Haggerty ‘642 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
KIM ‘822 discloses: The method of claim 1, wherein the first cloud computing entity is a first cloud computing platform and second cloud computing entity is a cloud computing platform that is separate from the first cloud computing platform (FIG. 1, [0163], share data of different users stored in different cloud storages; [0164], share first user data stored in a first cloud storage 2000 (first cloud computing entity) or second user data stored in a second cloud storage 2000 (second cloud computing entity) between the first user and the second user.).

Per claim 11 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 16 (dependent on claim 11):

The limitations of the claim(s) correspond(s) to features of claim 6 and the claim(s) is/are rejected for the reasons detailed with respect to claim 6.

Per claim 21 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 26 (dependent on claim 21):
KIM ‘822 in view of Haggerty ‘642 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 6 and the claim(s) is/are rejected for the reasons detailed with respect to claim 6.

Claim(s) 2, 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM ‘822 in view of Haggerty ‘642 as applied to claims 1, 11 and 21 above, and further in view of Dageville et al., US-20180196955-A1 (hereinafter “Dageville ‘955”).
Per claim 2 (dependent on claim 1):
KIM ‘822 in view of Haggerty ‘642 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
KIM ‘822 in view of Haggerty ‘642 does not disclose but Dageville ‘955 discloses: determining a secure view of the data set to be shared, wherein the secure view gives a view of the data set as processed by a third party ([0019], “The cross-account rights component is configured to determine shared resources have been granted to a target account by a sharer account”; [0033], “An account that shares data may be referred to herein as a "sharer account" and an account with which the data is shared may be referred to herein as a "target account … in order to share data with another account, a sharer account may generate a share object. Within the share object, a role may be created and a user of the sharer account may indicate access rights or grants are available to the role and/or foreign (or target accounts) that will be granted rights under the role.”; [0046], “Upon creation, the share object may be granted rights to one or more resources within the sharer account … the share object may contain a role (i.e., share role) which is granted right to read, select, query, or modify a data storage object” where a sharer account (third party) generates a share object (data to be shared) in which a role may be created to indicate access rights, such as read, select or modify the share object, for a target account by the sharer account.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified KIM ‘822 in view of Haggerty ‘642 with the third party for processing the data set prior to the sharing as taught by Dageville ‘955 because it would provide more efficient sharing of data between different customer accounts in instantaneous, zero-copy, easy-controllable fashion and access to data using fine-grained controls to maintain separation of desired data while allowing access to data that a customer wishes to share [0016][0017].

Per claim 12 (dependent on claim 11):
KIM ‘822 in view of Haggerty ‘642 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 2 and the claim(s) is/are rejected for the reasons detailed with respect to claim 2.

Per claim 22 (dependent on claim 21):
KIM ‘822 in view of Haggerty ‘642 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 2 and the claim(s) is/are rejected for the reasons detailed with respect to claim 2.

Claim(s) 3, 8-10, 13, 18-20, 23 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM ‘822 in view of Haggerty ‘642 and Niu et al., US-20190121875-A1 (hereinafter “Niu '875”).
Per claim 3 (dependent on claim 1):
KIM ‘822 in view of Haggerty ‘642 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
KIM ‘822 in view of Haggerty ‘642 does not disclose but Niu ‘875 discloses: The method of claim 1, further comprising: maintaining an entitlements table for the listing, wherein the entitlements table indicates whether the customer account is allowed to access the data set ([0032], “a user may be associated with a collaborative content item by storing the information linking the userID and the collaborativeContentltemID in a table, file, or other storage formats … a database table organized by collaborativeContentltemIDs can include a column listing the userID of each user associated with the collaborative content item.”; [0150], “content management system 100 may prompt the creating user to identify a set of users who will have access to the collaborative content item.” where the content management system 100 stores the information linking the userID and the collaborativeContentltemID in a table (entitlements table for the listing) specifying the set of users (customer accounts) who will have access to the collaborative content item (data set).).


Per claim 8 (dependent on claim 1):
KIM ‘822 in view of Haggerty ‘642 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
KIM ‘822 in view of Haggerty ‘642 does not disclose but Niu ‘875 discloses: The method of claim 1, wherein the listing is customized for a customer associated with the customer account of the second cloud computing entity (FIG. 6B, [0032], “a user may be associated with a collaborative content item by storing the information linking the userID and the collaborativeContentltemID in a table, file, or other storage formats … a database table organized by collaborativeContentltemIDs can include a column listing the userID of each user associated with the collaborative content item.” where each collaborative content item data element (listing) includes CollaborativeContentltemID, Author, Attribute_pool etc. (See FIG. 6B) that may be differently generated according to each user (customer).).

Per claim 9 (dependent on claim 1):
KIM ‘822 in view of Haggerty ‘642 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
KIM ‘822 in view of Haggerty ‘642 does not disclose but Niu ‘875 discloses: The method of claim 1, wherein the listing comprises a secure view of the data set shared by the first cloud computing entity ([0151], “Content management system 100 generates permissions data based on the set of users a set of user identifiers that uniquely identify each user that can access the collaborative content item … specify an access level that defines the extent to which each user can access the collaborative content item … the corresponding user has read-only access, read and write access, editing access, or administrative access” where permissions data (listing) generated by the content management system 100 provides multiple users with multiple access levels including read-only access (secure view)  for accessing collaborative content items.).

Per claim 10 (dependent on claim 1):
KIM ‘822 in view of Haggerty ‘642 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
KIM ‘822 in view of Haggerty ‘642 does not disclose but Niu ‘875 discloses: The method of claim 9, wherein the listing comprises a plurality of secure views for a plurality of customers associated with at least one of a plurality of cloud computing entities with access to the listing ([0151], “Content management system 100 generates permissions data based on the set of users identified by the creating user and stores the permissions data in association with the collaborative content item … comprises a set of user identifiers that uniquely identify each user that can access the collaborative content item … specify an access level that defines the extent to which each user can access the collaborative content item … the corresponding user has read-only access, read and write access, editing access, or administrative access” where permissions data (listing) generated by the content management system 100 provides multiple users (customers) with multiple access levels (secure views) for accessing collaborative content items.).

Per claim 13 (dependent on claim 11):

The limitations of the claim(s) correspond(s) to features of claim 3 and the claim(s) is/are rejected for the reasons detailed with respect to claim 3.

Per claim 18 (dependent on claim 11):
KIM ‘822 in view of Haggerty ‘642 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 8 and the claim(s) is/are rejected for the reasons detailed with respect to claim 8.

Per claim 19 (dependent on claim 11):
KIM ‘822 in view of Haggerty ‘642 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 9 and the claim(s) is/are rejected for the reasons detailed with respect to claim 9.

Per claim 20 (dependent on claim 19):
KIM ‘822 in view of Haggerty ‘642 and Niu ‘875 discloses the elements detailed in the rejection of claim 19 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 10 and the claim(s) is/are rejected for the reasons detailed with respect to claim 10.

Per claim 23 (dependent on claim 21):

The limitations of the claim(s) correspond(s) to features of claim 3 and the claim(s) is/are rejected for the reasons detailed with respect to claim 3.

Per claim 28 (dependent on claim 21):
KIM ‘822 in view of Haggerty ‘642 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 8 and the claim(s) is/are rejected for the reasons detailed with respect to claim 8.

Per claim 29 (dependent on claim 21):
KIM ‘822 in view of Haggerty ‘642 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 9 and the claim(s) is/are rejected for the reasons detailed with respect to claim 9.

Per claim 30 (dependent on claim 29):
KIM ‘822 in view of Haggerty ‘642 and Niu ‘875 discloses the elements detailed in the rejection of claim 29 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 10 and the claim(s) is/are rejected for the reasons detailed with respect to claim 10.

Claim(s) 4-5, 14-15 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM ‘822 in view of Haggerty ‘642 and RAMOHALLI GOPALA RAO et al.,US-20200394110-A1 (hereinafter “RAO ‘110”).
Per claim 4 (dependent on claim 1):
KIM ‘822 in view of Haggerty ‘642 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
KIM ‘822 in view of Haggerty ‘642 does not disclose but RAO ‘110 discloses: The method of claim 1, further comprising: creating the provider account at the second cloud computing entity (FIG. 4E1, [0369], “database migration to a destination outside the DBaaS cloud computing environment … a separate proxy pool 405 operates at the destination cloud computing environment 401 (second cloud computing entity); [0011], When a backup storage operation is triggered for a certain DBaaS instance, the storage manager selects a backup proxy (provider account) from the pool, e.g., a cloud-based VM.); 
periodically refreshing the replicated subset of data of the data set in the provider account at the second cloud computing entity (FIG. 1A, [0183], Replication is another type of secondary copy operation. Some types of secondary copies 116 (second cloud computing entity) periodically capture (periodically refreshing) images of primary data 112 (data set) at particular points in time (e.g., backups, archives, and snapshots); The periodic capture would happen via the backup proxy (provider account) 406 from the pool.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified KIM ‘822 in view of Haggerty ‘642 with the periodic capture of software images via a backup proxy between two different storage systems as taught by RAO ‘110 because it would prevent sudden data loss that may be caused by a system failure or a crash of applications.

Per claim 5 (dependent on claim 4):
KIM ‘822 in view of Haggerty ‘642 and RAO ‘110 discloses the elements detailed in the rejection of claim 4 above, incorporated herein by reference.
KIM ‘822 in view of Haggerty ‘642 does not disclose but RAO ‘110 discloses: The method of claim 4, further comprising: determining a frequency of refreshing the replicated subset of data of the data set with the second cloud computing entity (FIG. 1A, [0183], Replication is another type of secondary copy operation. Some types of secondary copies 116 (second cloud computing entity) periodically capture images of primary data 112 (data set) at particular points (frequency) in time (e.g., backups, archives, and snapshots)).

Per claim 14 (dependent on claim 11):
KIM ‘822 in view of Haggerty ‘642 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 4 and the claim(s) is/are rejected for the reasons detailed with respect to claim 4.

Per claim 15 (dependent on claim 14):
KIM ‘822 in view of Haggerty ‘642 and RAO ‘110 discloses the elements detailed in the rejection of claim 14 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 5 and the claim(s) is/are rejected for the reasons detailed with respect to claim 5.

Per claim 24 (dependent on claim 21):

The limitations of the claim(s) correspond(s) to features of claim 4 and the claim(s) is/are rejected for the reasons detailed with respect to claim 4.

Per claim 25 (dependent on claim 24):
KIM ‘822 in view of Haggerty ‘642 and RAO ‘110 discloses the elements detailed in the rejection of claim 24 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 5 and the claim(s) is/are rejected for the reasons detailed with respect to claim 5.

Claim(s) 7, 17 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM ‘822 in view of Haggerty ‘642as applied to claims 1, 11 and 21 above, and further in view of Featonby et al., US-20190372835 -A1 (hereinafter “Featonby ‘835”).
Per claim 7 (dependent on claim 1):
KIM ‘822 in view of Haggerty ‘642 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
KIM ‘822 in view of Haggerty ‘642 does not disclose but Featonby ‘835 discloses: The method of claim 1, wherein the first cloud computing entity is a first geographical region for a cloud computing platform with a plurality of regions and the second cloud computing entity is a second geographical region for the cloud computing platform that is different from the first geographical region (FIG. 1, [0020], “a first area 102A and a second area 102B. Each area may be logically isolated from the other … For example, each area may be a distinct logical data center, supported by one or more physical data centers … By dividing provider network 100 into various regions and areas, the data and customer 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified KIM ‘822 in view of Haggerty ‘642 with the deployment of multiple data centers in different regions as taught by Featonby ‘835 because a failure in one geographic region may not affect resources located in another geographic region [0020].

Per claim 17 (dependent on claim 11):
KIM ‘822 in view of Haggerty ‘642 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 7 and the claim(s) is/are rejected for the reasons detailed with respect to claim 7.

Per claim 27 (dependent on claim 21):
KIM ‘822 in view of Haggerty ‘642 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 7 and the claim(s) is/are rejected for the reasons detailed with respect to claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494